USCA11 Case: 21-12103     Date Filed: 08/26/2022    Page: 1 of 11




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12103
                   Non-Argument Calendar
                   ____________________

CANDAMEIA BENDER,
                                              Plaintiff-Appellant,
versus
SECRETARY, DEPARTMENT OF DEFENSE,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Middle District of Georgia
             D.C. Docket No. 5:19-cv-00355-TES
                   ____________________
USCA11 Case: 21-12103             Date Filed: 08/26/2022         Page: 2 of 11




2                          Opinion of the Court                       21-12103


Before JORDAN, JILL PRYOR, and BRASHER, Circuit Judges.
PER CURIAM:
        Candameia Bender appeals the district court’s grant of the
Secretary of the Department of Defense’s (“DOD”) motion to dis-
miss her amended complaint (“complaint”) for failure to state a
claim. She argues that her request to be reassigned or transferred
to another worksite was a reasonable accommodation under the
Rehabilitation Act of 1973. After careful review, we agree with the
district court that it was not and thus affirm.
                             I.      BACKGROUND 1
       Bender sued the DOD under the Rehabilitation Act for fail-
ure to provide her a reasonable accommodation.2 Bender’s com-
plaint alleged that the DOD employed her in its Defense Commis-
sary Agency (“DCA”) for around five years. In September 2017, she



1 Given our standard of review on a motion to dismiss, we recite the facts in
the light most favorable to Bender. See Edwards v. Prime, Inc., 602 F.3d 1276,
1291 (11th Cir. 2010) (explaining that when reviewing the dismissal of a plead-
ing on a motion to dismiss for failure to state a claim on which relief may be
granted, we accept as true the well-pleaded facts in the pleading).
2 Bender asserted additional claims for (1) racial harassment, (2) sexual harass-
ment, (3) retaliation, in violation of Title VII of the Civil Rights Act of 1964;
and (4) failure to pay overtime, in violation of the Fair Labor Standards Act.
These claims are irrelevant to this appeal, however, because the parties ulti-
mately entered into a settlement agreement resolving them.
USCA11 Case: 21-12103            Date Filed: 08/26/2022          Page: 3 of 11




21-12103                   Opinion of the Court                             3

was promoted and relocated to the commissary at Robins Air Force
Base as a Supervisory Store Associate.
        In December 2017, Richard Martinez became the Customer
Service Manager at the same commissary. Within three months of
his arrival, his inappropriate behavior became an issue for Bender
at work. For example, the complaint alleged, Martinez had sched-
uled Bender to work the closing shift even though it conflicted with
her ability to provide care for her daughter, changed her schedule
without notice, ensured that her area was understaffed, marked her
absent when she had worked or taken appropriate leave, retroac-
tively altered her timesheets, excluded her from meetings, refused
to sign her leave slips, and required her to work extra hours but did
not pay her overtime. The complaint also alleged that the store di-
rector, Susan Edmonds, refused to sign Bender’s leave slips and
caused her to work overtime without extra pay. Elsewhere—not
under the reasonable-accommodation claim—the complaint al-
leged that Bender’s “supervisor” engaged in some of these behav-
iors, such as changing her schedule to cause her to work overtime,
retroactively changing her time sheet, and causing her area to be
understaffed. Doc. 25 at 22–23. 3 But in those allegations, the com-
plaint did not specify whether this “supervisor” was Martinez.
     Bender eventually filed an Equal Employment Opportunity
(“EEO”) complaint, alleging that Martinez was creating a hostile
work environment. She complained to a second-line supervisor,

3 “Doc.” numbers refer to the district court’s docket entries.
USCA11 Case: 21-12103       Date Filed: 08/26/2022     Page: 4 of 11




4                      Opinion of the Court                21-12103

Jack Verling, that Martinez’s behavior created a hostile work envi-
ronment. She also reported Martinez’s behavior to Edmonds, but
neither Edmonds nor Verling took any corrective action. The com-
plaint alleged that the hostile work environment caused Bender
anxiety and headaches. And, in the following months, the com-
plaint alleged, Martinez’s behavior escalated, causing Bender to
have trouble sleeping and eating.
        In September 2018, Bender’s doctor recommended that she
take a leave of absence until December 2018 under the Family Med-
ical Leave Act (“FMLA”) to treat her anxiety. The complaint al-
leged that Bender’s “doctors also recommended that she receive a
reasonable accommodation that should include not allowing
Ms. Bender to return to th[e] [c]ommissary.” Id. at 12. In Decem-
ber 2018, Bender was diagnosed with anxiety and major depressive
disorder. Thereafter, she continued seeing a psychiatrist. After each
visit, the psychiatrist provided a progress note, requesting that her
leave without pay be extended because of the DOD’s failure to pro-
vide a reasonable accommodation. The DOD extended her leave
without pay status each time.
      When Bender filed her complaint in April 2020, she had re-
mained on leave without pay since September 2018. With respect
to the Rehabilitation Act claim, the complaint alleged that the
DOD failed to provide Bender a reasonable accommodation, “in-
cluding a reassignment or transfer to a different store,” or consider
what reasonable accommodation would be appropriate. Id. at 14.
USCA11 Case: 21-12103             Date Filed: 08/26/2022         Page: 5 of 11




21-12103                   Opinion of the Court                                5

       The DOD moved to dismiss the Rehabilitation Act claim. It
argued that Bender’s requested accommodation was a request for
reassignment to new supervision, which was not a reasonable ac-
commodation as a matter of law.
       The DOD attached several documents to its motion, includ-
ing a December 2018 medical form completed by Bender’s doctor
related to Bender’s FMLA leave. Her doctor recommended that
she “be reassigned to a conveniently located but different work en-
vironment within the Agency without supervision of present man-
agement.” Doc. 28-4 at 3.
        The district court dismissed Bender’s claim under the Reha-
bilitation Act for failure to state a claim. 4 The district court noted
that it may consider the documents attached to the DOD’s motion
to dismiss without converting the motion into one for summary
judgment because (1) the documents were central to Bender’s
claims, and (2) Bender did not object to or challenge the use of the
documents. The court noted that the parties agreed that Bender
was disabled and a qualified individual under the Rehabilitation

4 Bender moved for a preliminary injunction, asking the court to order DCA
to engage in the interactive process to provide her a reasonable accommoda-
tion. The district court denied the motion in the same order in which it
granted the DOD’s motion to dismiss. The district court also construed
Bender’s complaint to raise a claim for failure to engage in the interactive pro-
cess and dismissed it. Because Bender failed to challenge the denial of her pre-
liminary injunction or sufficiently challenge the denial of her interactive-pro-
cess claim, she has abandoned these arguments. See Sapuppo v. Allstate Flo-
ridian Ins. Co., 739 F.3d 678, 680–81 (11th Cir. 2014).
USCA11 Case: 21-12103          Date Filed: 08/26/2022    Page: 6 of 11




6                         Opinion of the Court               21-12103

Act. The court concluded, however, that Bender nonetheless failed
to state a claim for failure to accommodate under the Act. The
court reasoned that transfer from an incompatible supervisor was
not a reasonable accommodation as a matter of law. It found that
Bender’s requested accommodation was for the DOD to transfer
or reassign her to place her under different supervision.
       This is Bender’s appeal.
                    II.     LEGAL STANDARD
       We review de novo the district court’s dismissal of a com-
plaint under Federal Rule of Civil Procedure 12(b)(6). Edwards v.
Prime, Inc., 602 F.3d 1276, 1291 (11th Cir. 2010). When we review
a Rule 12(b)(6) dismissal, we review the complaint in the light most
favorable to the plaintiff, and the complaint’s well-pleaded facts are
accepted as true. Id. Although a complaint need not contain de-
tailed factual allegations, it must include enough facts to state “a
plausible claim for relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679
(2009).
       When analyzing a motion to dismiss, we do not ordinarily
consider anything beyond the complaint or documents attached to
the complaint. Fin. Sec. Assur., Inc. v. Stephens, Inc., 500 F.3d 1276,
1284 (11th Cir. 2007). There is an exception, however, “in cases in
which a plaintiff refers to a document in its complaint, the docu-
ment is central to its claim, its contents are not in dispute, and the
defendant attaches the document to its motion to dismiss.” Id.
USCA11 Case: 21-12103             Date Filed: 08/26/2022       Page: 7 of 11




21-12103                  Opinion of the Court                               7

                           III.    DISCUSSION
       In Bender’s counseled brief on appeal, she argues that the
complaint alleged a prima facie case of discrimination for failing to
accommodate her disability. She argues that the district court ap-
plied the incorrect legal standard by ignoring what the complaint
alleged and accepting the DOD’s mischaracterizations of the alle-
gations as true. Bender asserts that she did not request an accom-
modation to be moved from an incompatible supervisor but in-
stead a reassignment to a vacant position. And, she contends, the
complaint did not allege that Martinez was the sole source of her
problems or that he was her supervisor. In her reply brief, citing
the documents attached to the DOD’s motion to dismiss, Bender
asserts that the district court improperly dismissed her Rehabilita-
tion Act claim based entirely on matters outside of her complaint.
For the reasons that follow, we reject Bender’s arguments.
      Under the Rehabilitation Act,5 an entity receiving federal
funds—such as the DOD—may not discriminate against an em-
ployee because of her disability. 29 U.S.C. § 791(f); see 42 U.S.C.
§ 12112(a). Discrimination against a disabled employee includes
“not making reasonable accommodations to the known physical or


5 The Rehabilitation Act expressly adopts the Americans with Disabilities Act’s
(“ADA”) provisions and standards for determining violations of the law.
29 U.S.C. § 794(d). We therefore cite directly to the ADA and apply our prec-
edents interpreting that statute. See Cash v. Smith, 231 F.3d 1301, 1305 n.2
(11th Cir. 2000) (“Cases decided under the Rehabilitation Act are precedent for
cases under the ADA, and vice-versa.”).
USCA11 Case: 21-12103        Date Filed: 08/26/2022     Page: 8 of 11




8                      Opinion of the Court                 21-12103

mental limitations of an otherwise qualified individual with a disa-
bility who is an . . . employee, unless such covered entity can
demonstrate that the accommodation would impose an undue
hardship on the operation of [its] business.” 42 U.S.C.
§ 12112(b)(5)(A). “Thus, an employer’s failure to reasonably ac-
commodate a disabled individual itself constitutes discrimination
under the [Act] so long as that individual is ‘otherwise qualified,’
and unless the employer can show undue hardship.” Holly v. Clair-
son Indus., L.L.C., 492 F.3d 1247, 1262 (11th Cir. 2007) (quoting
42 U.S.C. § 12112(b)(5)(A)).
       To state a claim for failure to accommodate under the Re-
habilitation Act, the plaintiff must allege that: (1) she is disabled;
(2) she was a “qualified individual” at the relevant time, meaning
she could perform the essential functions of the job in question
with or without reasonable accommodations; and (3) she was dis-
criminated against by the defendant’s failure to provide a reasona-
ble accommodation. Lucas v. W.W. Grainger, Inc., 257 F.3d 1249,
1255 (11th Cir. 2001).
       An accommodation is reasonable if it enables the employee
to perform the essential functions of the job. Id. A “reasonable ac-
commodation” may include job restructuring; modified work
schedules; reassignment to a vacant position; acquisition or modi-
fication of equipment; appropriate adjustment or modifications of
examinations, training materials, or policies; and other similar ac-
commodations for individuals with disabilities. 42 U.S.C.
§ 12111(9). But “a transfer of an employee from an incompatible
USCA11 Case: 21-12103        Date Filed: 08/26/2022      Page: 9 of 11




21-12103                Opinion of the Court                         9

supervisor is not a reasonable accommodation.” D’Onofrio v.
Costco Wholesale Corp., 964 F.3d 1014, 1024 (11th Cir. 2020) (al-
terations adopted) (internal quotation marks omitted). The plain-
tiff ultimately has the burden to demonstrate that an accommoda-
tion exists and that it is reasonable. Terrell v. USAir, 132 F.3d 621,
624 (11th Cir. 1998).
        As an initial matter, Bender forfeited any argument that the
district court erred in considering the documents attached to the
DOD’s motion to dismiss her claim. To the extent she attempted
to raise this argument in her counseled initial brief, she did so in a
perfunctory manner without supporting authority. It was not until
her reply brief that she made the argument in more than a perfunc-
tory manner and cited authority in support. See Sapuppo v. Allstate
Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014); see also United
States v. Levy, 379 F.3d 1241, 1244 (11th Cir. 2004) (“As for reply
briefs, this Court follows this same rule and repeatedly has refused
to consider issues raised for the first time in an appellant’s reply
brief.”).
       Moreover, even if Bender had not forfeited the argument,
the district court correctly determined that her complaint failed to
state a claim for failure to accommodate under the Rehabilitation
Act. Although the district court failed to consider one of the Ste-
phens factors in relying on the documents attached to the DOD’s
motion to dismiss, the court properly considered the Decem-
ber 2018 medical form in which Bender’s doctor recommended
that she “be reassigned to a conveniently located but different work
USCA11 Case: 21-12103       Date Filed: 08/26/2022     Page: 10 of 11




10                     Opinion of the Court                 21-12103

environment within the Agency without supervision of present
management.” Doc. 28-4 at 3. Consistent with Stephens, Bender
referred to the doctor’s recommendation in her complaint, see
Doc. 25 at 12; the doctor’s recommendation was central to her
claim; she did not dispute the contents of the medical form, and the
DOD attached the document to its motion to dismiss. See Ste-
phens, Inc., 500 F.3d at 1284; see also Thomas v. Cooper Lighting,
Inc., 506 F.3d 1361, 1364 (11th Cir. 2007) (“We may affirm the dis-
trict court’s judgment on any ground that appears in the record,
whether or not that ground was relied upon or even considered by
the court below.”).
       The allegations in Bender’s complaint, considered alongside
her doctor’s recommendation, show that she was requesting to
transfer to a different worksite to have a different supervisor, which
is not a reasonable accommodation as a matter of law. See D’On-
ofrio, 964 F.3d at 1024. The complaint alleged that Bender re-
quested a reassignment from a hostile environment created by in-
dividuals who inconveniently or improperly changed her schedule,
ensured that her area was understaffed, marked her absent when
she worked or took approved leave, retroactively altered her time-
sheets, excluded her from meetings, and required her to work extra
hours but did not pay her overtime. Whether the complaint was
referring to Martinez, Verling, or Edmonds, the allegations and
Bender’s doctor’s recommendation show that she requested a
transfer because of an incompatible supervisor. Thus, Bender failed
USCA11 Case: 21-12103       Date Filed: 08/26/2022    Page: 11 of 11




21-12103               Opinion of the Court                       11

to state a claim for failure to accommodate under the Rehabilita-
tion Act. See Lucas, 257 F.3d at 1255.
                          IV.    CONCLUSION
       For the foregoing reasons, we affirm the district court’s dis-
missal for failure to state a claim.
      AFFIRMED.